Citation Nr: 9906940	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
October 1972.  His awards and decorations include the Combat 
Infantryman Badge for his service in Vietnam.

The instant appeal arose from a February 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New York, New York, which granted a claim for 
service connection for PTSD and assigned a 30 percent 
disability evaluation.

The Board of Veterans' Appeals (Board) notes that the veteran 
also initiated an appeal as to a claim for entitlement to a 
temporary total rating based on hospital treatment in excess 
of 21 days for a service-connected disorder.  However, as the 
veteran never completed his appeal by filing an appeal 
statement (VA Form 9 or its equivalent) as to that issue, it 
will not be addressed in this decision.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).


FINDING OF FACT

The appellant's service-connected PTSD is currently 
manifested by insomnia, occasional panic attacks, and 
occasional feelings of anger and depression.  The medical 
evidence of record does not contain findings showing that as 
a result of his service-connected PTSD the veteran had either 
considerable impairment to establish and maintain effective 
or favorable relationships or considerable industrial 
impairment.  His PTSD did not manifest such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  All 
necessary development was performed.  The veteran underwent 
VA examinations, and recent VA treatment records were 
developed.  For these reasons, the Board finds that VA's duty 
to assist the appellant, 38 U.S.C.A. § 5107(a), has been 
discharged.  A disposition on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1995 & 
1998).  In so doing, it is the Board's responsibility to 
weigh the evidence before it.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

A review of the evidence of record reveals that the veteran 
served in Vietnam during the Vietnam era, that his military 
occupation specialty was as a light weapons infantryman, and 
that he was involved in combat with the enemy.  

The veteran filed his claim for benefits in February 1994.  
He reported that he had depression and a history of three 
suicide attempts.  During a 1994 PTSD examination he 
indicated that these attempts were in 1990 and 1993 and both 
involved an overdose.  VA treatment records from March 1993 
to October 1994 revealed that in March 1993 the veteran 
entered the Substance Abuse Treatment Program at the 
Montrose, NY, VA Medical Center (MC) for alcohol and cocaine 
dependence.  During a 1994 PTSD examination, the veteran 
reported that he was in a halfway house between March and 
December 1993 and that he had been homeless.  

Following a 28-day alcohol treatment program at the Montrose 
VAMC, the veteran was admitted to the Domiciliary from 
February 1, 1994, to June 6, 1994.  His diagnosis for that 
period was mixed substance abuse, and his GAF score was 70 
with 70 also being the highest score in the last year.

The veteran was admitted into the Vietnam Veterans' 
Evaluation and Treatment Program (VVET) at that facility from 
June 6, 1994, to October 6, 1994, to "explore depression and 
inability to be goal-directed" and to get relief from 
stress-related symptoms.  At the time of admission he was 
alert, pleasant, and cooperative.  There was no evidence of a 
thought disorder or severe depression, and he denied suicidal 
and homicidal ideation.  He successfully completed the 
program and became "a highly interactive, constructive and 
helpful community member."  He maintained his sobriety and 
became a mentor for others.  He continued to have difficulty, 
however, with interpersonal issues and intimacy, feelings of 
low self-esteem, guilt, and shame.  His Global Assessment of 
Functioning (GAF) score in March 1993 was 65 with a high 
score of 68 over the last year.

During a June 1994 Agent Orange examination, the veteran 
reported that he had worked as a police officer from 1974 to 
1979 and was fired for substance abuse problems.  His longest 
job lasted six years when he worked as a beer distributor, 
and he was a member of the National Guard for two years.  He 
indicated that he had been separated from his wife since 1986 
and that he had begun a new relationship about six months 
previously.  He also reported that he was on probation for 
accepting unemployment checks while working "off the books" 
for a cab company.  In October 1994 the veteran was employed 
30 hours a week as a dispatcher.  He reported recurring 
nightmares about Vietnam and flashbacks.

In December 1994 the veteran underwent a VA PTSD examination.  
He reported that after he was fired from his job as a police 
officer he worked in construction for about 10 years.  He 
reported reading and that his social life was mostly through 
Alcoholics Anonymous (AA).  Long term affects of Vietnam 
experiences were listed as nightmares, flashbacks, 
hyperarousal to noises and smells, anxiety, suspiciousness, 
anger, and isolation.

The veteran was noted to be neatly dressed.  He spoke in a 
quiet voice and gave relevant and coherent answers.  His mood 
appeared normal, and there was no evidence of specific 
anxiety syndrome, suicidal ideation, or psychotic thought 
content.  He was oriented, alert, and cooperative.  His 
memory was satisfactory as was his judgment.  The diagnoses 
were chronic substance abuse in remission and PTSD, and the 
GAF score was 58.  "[S]ignficant interference in functioning 
due to psychiatric causes" was also noted.  He was service-
connected for PTSD with a 30 percent evaluation in a February 
1995 rating decision.

Following the termination of the VVET program in October 
1994, the veteran was a resident of the Domiciliary at the 
Montrose VAMC in the Vocational Rehab Program.  The 
Domiciliary records noted that the veteran was attending the 
Duchess County Community College in order to become an X-ray 
technician.  He also worked 60 to 70 hours per week as a 
dispatcher.  It was noted that his employability status "may 
be limited due to his PTSD and chronic lower back pain."  In 
February 1995 he left the Domiciliary with a GAF score of 80 
and a GAF high score over the past year of 70. 

Outpatient treatment records noted that in March 1995 the 
veteran was living with his girlfriend in a trailer and was 
working as a taxi dispatcher.  In July 1995 he was noted to 
be working on a construction crew, and in August 1995 he was 
noted to be working as a painter and waiting for college to 
start.  A May 1996 record noted that the veteran had 
completed two semesters of college but still reported stress-
related symptoms like anger, shame, and sleep disturbance.

In May 1996 the veteran testified at a personal hearing that 
he had recently held jobs with a taxi company and as a 
general maintenance person but that he was currently 
unemployed.  He stated that he had a girlfriend, that he was 
applying to return to school, and that he did volunteer work 
in a substance abuse recovery program.  May 1996 written 
statements from a psychologist and nurse at the Montrose VAMC 
reported that the veteran was a regular, active, and serious 
member of VVET and that he received individual and group 
psychotherapy for treatment of PTSD. 

In May 1996 the veteran underwent another VA PTSD 
examination.  The veteran stated that he and his girlfriend 
of three years were planning to move to Florida in several 
weeks.  He also planned to get married.  He reported spending 
his spare time attending VA PTSD groups twice a week, 
attending AA meetings, and volunteering at a substance abuse 
treatment facility.  The veteran reported that he had stopped 
volunteering several weeks before because it was getting 
"harder and harder."

The veteran reported increased anxiety related to the planned 
move and therapy.  He appeared mildly depressed and was 
alert, calm, and cooperative.  He reported occasional panic 
attacks lasting one half hour and stated that he had to leave 
his trailer when it rained because it reminded him of losing 
men in the rain in Vietnam.  He reported a bad spell of 
depression in January 1993 and said he cried less than he 
used to.  He last had visions of dead soldiers or firefights 
in 1993, and he last heard voices calling him in 1994.  He 
reported his last dream of Vietnam was two weeks ago.  He 
stated he had a temper, he was impatient, and he had 
difficulty concentrating because he had many different ideas 
in his head at one time.  There was no evidence of psychosis.

The examiner diagnosed PTSD and noted that the veteran had 
been improving with treatment.  He indicated that the veteran 
was unemployable although the veteran expressed interest in 
future employment.  The veteran's psychiatric incapacity was 
assessed as "moderate."

The Board has also reviewed VA treatment records from 
February 1997 to February 1998 from VA facilities in Florida.  
In February 1997 a water pipe break caused a flood in his 
home.  He drank several beers and his girlfriend called the 
police because she was concerned he might harm himself.  He 
was kept overnight on February 11 for assessment.  Mental 
status examination revealed that the veteran had good 
hygiene, was alert and oriented times three, and was 
euthymic.  He had broad range and appropriate reflex.  His 
thought processes were coherent and goal-directed.  There was 
no evidence of hallucinations, delusions, or paranoia.  There 
were no suicidal or homicidal ideations of intent or plan.  
He was cognitively intact, and his insight and judgment were 
fair.  He was diagnosed with adjustment disorder and a 
history of PTSD.  His GAF score was 70 on admission and 
discharge.

June 1997 outpatient treatment records reveal that the 
veteran married his girlfriend that month.  In June 1997 he 
reported moderate symptoms with his primary problem being 
insomnia.  He was taking Zoloft, Benadryl, and Trazodone and 
stated that the medication was helpful with no side effects.  
The Zoloft and Trazodone levels were increased in an attempt 
for better symptom control, and the physician noted that the 
veteran was unemployable.

The veteran attended twice-weekly, intensive group therapy 
PTSD sessions from March to August 1997.  He was to continue 
with a PTSD after care group as needed.  A September 1997 
record specifically addressed the veteran's progress in the 
intensive PTSD group.  It was noted that he entered treatment 
shortly after his February 1997 relapse.  Drug screening 
during the program was negative and the veteran never 
appeared to be under the influence of any substances during 
the sessions.  The veteran attended 50 out of 54 sessions 
with 4 excused absences.  The veteran's symptoms included 
problems with anger management, severe guilt response, 
isolation, avoidance, hypervigilance, trust and relationship 
issues, anxiety, depression, sleep issues, loss of interest 
in activities, and control issues.

The veteran was described as a "positive force" in the 
group and as someone who was "polite, appropriate and 
compliant of everything asked of him."  The facilitator of 
the program stated that "[I]t is felt that [the veteran] did 
improve during his 6 month [treatment] program."  The 
improvements included "better control of his anger, . . . 
improved self-esteem and better relationships with his 
friends, family members and especially his new wife."  The 
veteran was noted to be a "pleasure to know" with a "good 
sense of humor and a positive, constructive attitude."

A September 1997 outpatient treatment record noted that the 
veteran was in school and "it is going well."  He reported 
good symptom control with no side effects at that time.  A 
December 1997 record noted similar findings, and the veteran 
was assessed with a GAF score of 75.  In February 1998 the 
veteran reported that he had been involved in two fights in 
January 1998 where he had gotten angry and had to defend 
himself.  He became frustrated and discontinued all his 
medications.  Since that time, he reported an increase in 
PTSD and depressive symptoms.  The veteran's medications were 
restarted and he was assessed with a GAF scores of 55 and 65.  
He stated that he would change his schedule in order to 
participate in the PTSD Aftercare group.

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were recently 
amended, effective November 1996.  The United States Court of 
Veterans Appeals (hereinafter Court) has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  A recent opinion of the VA Office 
of the General Counsel held that whether the amended mental 
disorders regulations are more beneficial to claimants than 
the prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

Prior to certifying the case to the Board, the RO 
readjudicated the appellant's claim with consideration of the 
amended rating criteria for mental disorders.  Based on the 
all of the above cited evidence, including the most recent VA 
examination, the RO concluded that rating above 30 percent 
under either the old or the amended criteria was not in 
order.

The veteran's psychiatric disorder is currently rated as 30 
percent disabling under Diagnostic Code 9411 for PTSD.  Prior 
to November 1996, the criteria for 30, 50, 70, and 100 
percent ratings for PTSD were as follows:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerable impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so  adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrable unable to 
obtain or retain employment.   [100 
percent]

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  PTSD is now 
rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (1998).  
As amended, the regulation reads:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1998).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).

Application of the old and amended regulations shows that 
medical evidence as to the severity of the veteran's service-
connected PTSD is not sufficient to support a finding of 
functional impairment which is greater than the currently 
assigned 30 percent disability rating.  

A review of the evidence of record does not demonstrate that 
the veteran's PTSD warrants a rating in excess of 30 percent 
under the old mental disorders criteria.  While he is noted 
to have moderate PTSD symptoms, the medical evidence shows 
that, due to the PTSD, the veteran does not have considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people nor are the 
reliability, flexibility, and efficiency levels so reduced as 
to result in considerable industrial impairment.  The 
September 1997 VA treatment records reveal that the veteran's 
symptoms had improved following a six-month treatment 
program.  He was also noted to be attending school.

As regards social adaptability, the evidence reveals that the 
veteran married his girlfriend of several years in June 1997.  
Thus, the veteran obviously maintained a significant 
relationship during the pendency of this appeal.  Although 
the veteran may have definite impairment in establishing and 
maintaining favorable relationships, the Board does not find 
that he has considerable impairment regarding relationships 
with people based solely on his PTSD.

The Board is cognizant that the February 1998 treatment 
records showed that the veteran had increased symptoms and 
had been involved in two physical altercations.  However, the 
medical evidence indicated that part of the increase in 
symptomatology was due to the fact that the veteran had not 
taken any of his medication for the last month.  In addition, 
the evidence suggested that the veteran was not at fault in 
either situation.  He was defending himself and was not 
arrested in either case, although the police were called.  
Despite the February 1998 records, a review of the entire 
evidence of record suggests that in general the veteran's 
symptoms equate with no more than a 30 percent disability 
evaluation.

A review of the medical evidence shows no more than definite 
impairment of industrial adaptability.  While the most recent 
VA examination report in 1996 noted that the veteran was 
unemployable, he assessed the veteran's psychiatric 
incapacity as moderate.  In addition, the recent medical 
records showed that the veteran has been employed, at one 
time for 60 to 70 hours per week, in the last several years, 
and that he has completed several semesters of college in 
that time as well.  Also, his GAF score has consistently been 
55 or over and is often 70.  The preponderance of the 
evidence of record demonstrates that insofar as his PTSD 
symptomatology is concerned, he has definite, but not 
considerable, impairment in this regard.

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for a 50 percent 
evaluation under new Diagnostic Code 9411.  38 C.F.R. § 4.7 
(1998).  Specifically, with respect to the criteria for a 50 
percent rating, the medical evidence is negative for 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; and impaired abstract thinking.  

There is no medical evidence which reveals the veteran was 
ever other than appropriately groomed and alert and oriented 
to time, place, person, and situation.  VA treatment records 
and VA examinations reflect these findings.  The Board also 
notes that a 50 percent rating for PTSD is not warranted 
under either the old or the new criteria because the 
veteran's recent GAF scores have been reported as 55 to 80 
and moderate impairment in occupational and social 
functioning was noted.  

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service-connected PTSD or frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular criteria.  The VA records show only one overnight 
hospitalization for psychiatric evaluation in the last few 
years.  Moreover, as noted above, the evidence of record does 
not indicate that there has been a marked interference with 
his employment due to his PTSD.  He has been employed much of 
the past several years in addition to completing several 
semesters of college in that time.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).


ORDER

A claim for an increased rating for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

- 14 -


- 1 -


